Citation Nr: 1136958	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1996 to January 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, continued a 20 percent rating for the service-connected lumbar spine disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered regarding the issue on appeal.  Initially, the Board notes that the VCAA letter provided the Veteran in May 2007 is not adequate.  The letter noted that the current claim for an increased rating for a low back disability was remanded by the Board in April 2007 and the Veteran's appeal would be handled by the Appeals Management Center (AMC) in Washington, D.C.  In fact, the Board denied an appeal for a similar issue in April 2007 and did not the remand the claim for an increased rating for a low back disorder.  Upon appeal, the Veteran should be provided a new VCAA letter that provides accurate information regarding the status of the Veteran's appeal (which is only now being remanded for additional development) and information regarding VA's duties to notify and assist. 

The originating agency should also take any necessary steps to determine the Veteran's current address.  The claims folder contains several letters that were received by VA in May 2010 as undeliverable, all of which were mailed to the Veteran's current address of record.  Efforts should therefore be made to update the Veteran's address.  

The Board also finds that the Veteran should be provided a VA examination to determine the current severity of the lumbar spine disability on appeal.  The most recent VA examination of the low back was conducted in March 2005, more than seven years ago.  A VA examination is therefore necessary to determine the severity of the orthopedic and neurological manifestations of the Veteran's service-connected degenerative disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's current address of record.

2.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding the effective date and disability rating elements of the claim.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the orthopedic and neurological manifestations of his service-connected lumbar spine disorder.  
	
The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups to be expressed in degrees, if possible.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  Finally, the examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.
The examiner should also identify any evidence of neurological impairment in the lower extremities, due to the service-connected spine disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe and identify the specific nerve.  

The rationale for all opinions expressed should be provided.

4.  Readjudicate the claim on appeal with consideration of all evidence of record.  If the benefit sought is not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


